ORDER
WARRINER, District Judge.
Pursuant to the memorandum and order entered herein on 29 November 1978, Green v. Carbaugh, 460 F.Supp. 1193 (E.D.Va. 1978), defendant Commissioner of Agriculture filed his brief in opposition to the awarding of counsel fees to plaintiffs in this case. Plaintiffs filed their joint reply brief and defendant waived his right to file a rebuttal brief. The matter is now ripe for the consideration of the Court on the award of counsel fees to the prevailing party.
The Court concludes that the provisions of the Civil Rights Attorney’s Fees Awards Act of 1976, 42 U.S.C. § 1988, are applicable to this case.
The Court concludes that the facts and matters set forth in its memorandum and order of 29 November 1978 constitute special circumstances which would make the award of counsel fees in this case unjust. Accordingly, plaintiffs’ motion for counsel fees is DENIED.